UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-34554 DIRECTV (Exact name of registrant as specified in its charter) 2230 East Imperial Highway El Segundo, California90245 (310) 964-5000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Class A Common Stock, par value $0.01 per share; Class B Common Stock, par value $0.01 per share (Title of each class of securities covered by this Form) Common Stock, par value $0.01 per share (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) R Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) R Rule12h-3(b)(1)(ii) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date:0 Pursuant to the requirements of the Securities Exchange Act of 1934, DIRECTV has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:September 6, 2012 DIRECTV By: /s/ Larry D. Hunter Name: Larry D. Hunter Title: Executive Vice President and General Counsel [SIGNATURE PAGE TO FORM 15 FOR DIRECTV]
